DETAILED ACTION
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit and selection unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the reception unit corresponds to Fig. 2 204 and ¶18, and the selection unit corresponds to Fig. 3 221 and ¶20. It is further noted Fig. 2-3 shows control unit 201 having a CPU 211.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Such claim limitation(s) is/are: reception means for and selection means for in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the reception means for corresponds to Fig. 2 204 and ¶18, and the selection means for corresponds to Fig. 3 221 and ¶20. It is further noted Fig. 2-3 shows control unit 201 having a CPU 211.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “preferentially presents a result…” in claim 3 is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation “preferentially presents” makes it unclear as to what amount is considered to be "preferentially". The term "preferentially” is a relative terms and the instant specification does not appear to explicitly define what amounts is considered to .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Platt et al (US 20090006344).
Regarding claim 1, Platt discloses an information processing apparatus comprising: 
a reception unit that receives information from a user in an interactive form (¶42 at 200, a partial query input is received. This can be by a user beginning to type characters into a field of a search interface; ¶60 a partial query input is received in any single or combination of forms such as text, speech utterances, audio, graffiti strokes, for example); and 
a selection unit that selects a first service for analyzing contents of natural language as a transmission destination of the information in a case where information from the user is input in natural language (¶47-48 A natural language processing component 418 facilitates analysis and processing of natural language input streams) and selects a second service as an analysis destination of the received information in a case where information from the user is input as an image or a sound (¶47-48 An image component 414 can also be utilized to receive images (still images and video frames to snippets) as inputs for analysis and processing to obtain information that can be used in a query process; spoken natural language terms and/or phrases as analyzed and processed by the voice recognition component 410).

Regarding claim 2, Platt discloses the information processing apparatus according to claim 1, further comprising: a presentation unit that presents a result of an analysis by the second service to the user (¶61 At 610, once the aliased query is determined, it can be presented as a completed query to the user, and then automatically executed to return search results, as indicated at 612).

Regarding claim 3, Platt discloses the information processing apparatus according to claim 2, wherein in a case where a plurality of candidates are notified as the result of the analysis by the second service, the presentation unit preferentially presents a candidate of high possibility (¶61 the query information is processed by at least the classifier to facilitate retrieval of similar or matching character sets, terms, and/or phrases based on the partial query input and context information, and inferred thereby for completion of the partial query. At 608, the inferred query information is then sent for alias processing. In one implementation, this can be performed as part of the formulation process. At 610, once the aliased query is determined, it can be presented as a completed query to the user, and then automatically executed to return search results, as indicated at 612; ¶81 A higher confidence value will result in a higher ranking of the search results).

Regarding claim 4, Platt discloses the information processing apparatus according to claim 1, further comprising: a presentation unit that presents a result of an analysis by the second service to the user based on a history of interaction (¶6 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation; ¶78 Preferences information 1426 related to user preferences, default application preferences, etc., can also be stored, as well as combination associations information 1428 related to multiple input types (e.g., songs having both words and audio, voice input and text input, . . . ), and natural language information 1430 associated with natural language input structures and terms, phrases, etc. Historical information 1432 can be stored related to any data that has been gathered in the past, as well as inferencing data 1434 associated with information derived from classifier inference analysis and processing, threshold data 1436 related to setting and processing thresholds for measuring the qualitative aspects of at least the inferencing process).

Regarding claim 5, Platt discloses the information processing apparatus according to claim 4, wherein in a case where a plurality of candidates are notified as the result of the analysis, the presentation unit determines a candidate to be presented to the user based on the history of interaction (¶6 & ¶78 based on historical information about search habits and search content of a user, as the user is typing in a search query, the system automatically and dynamically completes the query formation).

Regarding claim(s) 9 (drawn to a CRM):               
The rejection/proposed combination of Platt, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 9 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 9. See further Platt ¶102.

Regarding claim(s) 10 (drawn to an apparatus):               
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt as applied to claim 1 and 5 above, and further in view of Gruenstein et al (US 20150279354).
Regarding claim 6, Platt discloses the information processing apparatus according to claim 5, but fails to teach wherein the presentation unit proceeds with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high.
Gruenstein teaches wherein the presentation unit proceeds with a scenario without presenting the result of the analysis to the user in a case where reliability of the result of the analysis by the second service is high (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the presentation unit proceeds 

Regarding claim 7, Platt discloses the information processing apparatus according to claim 1, but fail to teach wherein a result of an analysis by the second service is not presented to the user.
Gruenstein teaches wherein a result of an analysis by the second service is not presented to the user (¶23 the selected recognition candidate corresponds to the candidate with the highest confidence value; ¶42 In FIG. 4C an example is depicted wherein the search results 440 for the above-noted quick-match are immediately presented for the user without confirmation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a result of an analysis by the second service is not presented to the user from Gruenstein into the apparatus as disclosed by Platt. The motivation for doing this is to improve user experience.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Platt and Gruenstein as applied to claim 7 above, and further in view of Lu et al (US 20190384466 ).
Regarding claim 8, the combination of Platt and Gruenstein discloses the information processing apparatus according to claim 7, but fails to teach wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented.
Lu teaches wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress (¶36 the media analyzer 115 can perform speech recognition on spoken utterances contained in the audio and generate corresponding text; ¶38 The comment analyzer 120 also can perform NLP and semantic analysis on both text contained in the comments and text generated by the speech recognition), and the result of the analysis by the first service and contents according to the scenario in progress are presented (¶45 the comment/navigation interface 145 can present in the user interface 110 the comments 155 with links to the segments (e.g., keyframes) of the media presentation 130 to which the comments pertain).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the result of the analysis by the second service is transmitted to the first service according to a scenario in progress, and the result of the analysis by the first service and contents according to the scenario in progress are presented from Lu into the apparatus as disclosed by the combination of Platt and Gruenstein. The motivation for doing this is to improve the user's experience viewing the media presentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KEVIN KY/Primary Examiner, Art Unit 2669